Citation Nr: 1024430	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  08-31 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right and/or left 
wrist disability.

2.  Entitlement to service connection for right and/or left 
knee disability.

3.  Entitlement to service connection for right and/or left 
ankle disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The appellant reported Army National Guard service from 
August 1984 to May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2008, a 
statement of the case was issued in September 2008, and a 
substantive appeal was received in October 2008.  In May 
2009, the appellant testified at a RO hearing; a transcript 
of this proceeding is associated with the claims file.

At the outset, the Board notes that one of the appellant's 
main contentions is that he injured his right wrist, right 
knee, and right ankle during National Guard service.  
However, he testified that medical personnel incorrectly 
documented injuries to the left side rather than the right 
side.  The representative has suggested this happened because 
the examiners were looking at the appellant in a reversed 
position.  Without addressing the reasonableness and 
credibility of these assertions, the Board does acknowledge 
that treatment records show complaints of left ankle pain in 
February 1985, injuries to the left heel and ankle in August 
1986, and a left wrist contusion in May 1987.  In order to 
afford the appellant the widest latitude in presenting and 
developing his claims, the Board has redescribed the issues 
to include the possibility of wrist disabilities, knee 
disabilities, and ankle disabilities of either side.  There 
is no prejudice to the appellant by such action since the 
case must be returned to the RO for other required 
development; the RO will thus have the opportunity to 
consider the claimed disabilities as to either side. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Central to this case is the question of the nature of the 
appellant's National Guard service at the time of the claimed 
injuries.  Although the RO has requested information from the 
Texas Army National Guard, the responses received do not 
allow for an informed determination as to the appellant's 
status on the dates in question.  

The appellant was afforded a VA examination for his claimed 
disabilities in October 2007.  The examiner diagnosed the 
appellant with a chronic right wrist strain, meniscus tear of 
the right knee, and a chronic right ankle sprain.  The Board 
notes that a medical opinion was neither requested nor 
offered.  Moreover, as discussed in the introduction, 
consideration of the left wrist, left knee, and left ankle is 
now necessary. 

Although the RO has requested the appellant's service 
treatment records, the Board finds that the record is unclear 
as to whether all service treatment records are associated 
with the claims file.  The Board notes that the RO requested 
service treatment records from the National Personnel Records 
Center (NPRC) in July 2007, the Darnall Army Community 
Hospital in December 2007, and the Texas Army National Guard 
in November 2008.  However, the request to the NPRC only 
referenced January 1985 to April 1985 as the appellant's 
period of service, and the request to the Darnall Army 
Community Hospital only requested outpatient treatment 
records from May 1987 to July 1987.  The Board notes that the 
appellant contends that all treatment records may not be 
associated with the claims file.  In light of the need to 
return the case for additional development and in order to 
afford the appellant every consideration with his appeal, the 
Board believes that it is reasonable to direct another 
request for any such additional treatment records.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 612-13 (1992). 



Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should take appropriate 
action to verify the appellant's duty 
status with the National Guard on the 
following dates:  February 7 and 8, 1985; 
August 16, 1986; and, May 16 and 17, 1987.  
Specifically, verification should be 
requested as to whether on the dates in 
question the appellant was on:  a)  active 
duty for training, or (b) full-time duty 
as a member of the National Guard under 32 
U.S.C. 316, 502, 503, 504, or 505, or the 
prior corresponding provisions of law, or 
(c) whether he was on duty other than full 
time duty under these statutory 
provisions. 

2.  The AMC/RO should take appropriate 
action to obtain all of the appellant's 
service treatment records that are not 
already incorporated into the claims file.  
The Board is particularly interested in 
treatment records from the Darnall Army 
Medical Center in Fort Hood, Texas.  The 
entire period of the appellant's service 
with the Texas Army National Guard should 
be supplied when requesting his service 
treatment records.  If additional records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should be clearly 
documented in the claims file.

3.  After completion of the above, the 
appellant should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of both wrists, 
both knees, and both ankles.  It is 
imperative that the claims folder be 
reviewed in conjunction with the 
examination.  Any medically indicated 
special tests should be accomplished, and 
all special tests and clinical findings 
should be clearly reported.

The examiner should clearly report any 
current disabilities of both wrists, both 
knees, and both ankles.  

As to each disability which is diagnosed, 
the examiner should respond to the 
following:

Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the disability was manifested 
during or otherwise caused any injury 
shown in service. 

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.

4.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination reports obtained and ensure 
that adequate opinions with rationale have 
been offered. 

5.  After completion of the above and any 
further development deemed necessary by 
the AMC/RO, the issues of entitlement to 
service connection for right and/or left 
wrist disability, right and/or left knee 
disability, and right and/or left ankle 
disability should be adjudicated.  The 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


